Exhibit 24 POWERS OF ATTORNEY Each of the undersigned directors and officers of Oak Hill Financial, Inc. (the “Corporation”) whose signature appears below hereby appoints John D. Kidd, R. E. Coffman, Jr. or Dale B. Shafer or either of them, as his attorney-in-fact to sign, in his name and on behalf of and in any and all capacities stated below, and to cause to be filed with the SEC, the Corporation’s Annual Report on Form 10-K (the “Annual Report”) for the fiscal year ended December 31, 2006, and likewise to sign and file any amendments, post-effective amendments, to the Annual Report, hereby granting unto such attorneys and each of them full power and authority to do and perform in the name and on behalf of the undersigned, and in any and all such capacities, every act and thing whatsoever necessary to be done in and aboutthe premises as fully as the undersigned could or might do in person. Hereby granting to such attorney-in-fact full power of substitution and revocation, and hereby ratifying all that such attorney-in-fact of his substitute may do by virtue hereof. IN WITENESS WHEREOF, the undersigned have executed this Power of Attorney in counterparts if necessary, effective as of February 20, 2007. SIGNATURE TITLE /s/ John D. Kidd Chairman and Director John D. Kidd /s/ R. E. Coffman, Jr. President, Chief Executive Officer and. R. E. Coffman, Jr Director (Principal Executive Officer) /s/ David G. Ratz Chief Administrative Officer David G. Ratz /s/ Dale B. Shafer Interim Chief Financial Officer, Secretary and Treasurer Dale B. Shafer (Principal Financial and Accounting Officer) /s/ D. Bruce Knox Chief Information Officer D. Bruce Knox /s/ Miles R. Armentrout Chief Lending Officer Miles R. Armentrout /s/ Scott J. Hinsch, Jr. Vice President Scott J. Hinsch, Jr. /s/ Candice R. DeClark-Peace Director Candice R. DeClark-Peace /s/ Barry M. Dorsey Director Barry M. Dorsey, Ed.D. /s/ Donald R. Seigneur Director Donald R. Seigneur Exhibit 24 (continued) POWERS OF ATTORNEY Each of the undersigned directors and officers of Oak Hill Financial, Inc. (the “Corporation”) whose signature appears below hereby appoints John D. Kidd, R. E. Coffman, Jr. or Dale B. Shafer or either of them, as his attorney-in-fact to sign, in his name and on behalf of and in any and all capacities stated below, and to cause to be filed with the SEC, the Corporation’s Annual Report on Form 10-K (the “Annual Report”) for the fiscal year ended December 31, 2006, and likewise to sign and file any amendments, post-effective amendments, to the Annual Report, hereby granting unto such attorneys and each of them full power and authority to do and perform in the name and on behalf of the undersigned, and in any and all such capacities, every act and thing whatsoever necessary to be done in and aboutthe premises as fully as the undersigned could or might do in person. Hereby granting to such attorney-in-fact full power of substitution and revocation, and hereby ratifying all that such attorney-in-fact of his substitute may do by virtue hereof. IN WITENESS WHEREOF, the undersigned have executed this Power of Attorney in counterparts if necessary, effective as of February 20, 2007. SIGNATURE TITLE /s/ William S. Siders Director William S. Siders /s/ H. Grant Stephenson Director H. Grant Stephenson /s/ Neil S Strawser Director Neil S. Strawser /s/ Donald P. Wood Director Donald P. Wood
